 



 

exhibit 10.24

 

Revision to David Cuthbert EMPLOYMENT AGREEMENT

 

This Revision to David Cuthbert’s August 5, 2011 Employment Agreement is
effective February 1, 2012. As a result of the transfer of Jay Mercer to report
to David, the additional responsibilities warrant an increase in base pay.

 

1.Compensation and Benefits.

 

(a)        Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $315,000 per year or such higher
rate as may be determined annually by the Company (“Base Salary”). Such Base
Salary, less applicable withholdings, shall be paid in accordance with the
Company’s standard payroll practice for executives.

 

In Witness Whereof, the parties hereto have duly executed this Agreement as of
the day and year set forth below.

 

Warwick Valley Telephone Company   Executive       By: /s/ Duane W. Albro   By:
/s/ David Cuthbert           Name: Duane W. Albro   Address:  

 

Title: President and CEO               Date: 1/26/12   Date: 1/30/12





 



 

